
	
		III
		111th CONGRESS
		2d Session
		S. RES. 391
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Mr. Crapo (for himself,
			 Ms. Klobuchar, and
			 Mr. Vitter) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 25th anniversary of the
		  enactment of the Victims of Crime Act of 1984 (42 U.S.C. 10601 et seq.) and the
		  substantial contributions to the Crime Victims Fund made through the criminal
		  prosecutions conducted by United States Attorneys' offices and other components
		  of the Department of Justice.
	
	
		Whereas the Victims of Crime Act of 1984 had its 25th
			 anniversary in 2009;
		Whereas for 25 years, the Victims of Crime Act of 1984 has
			 provided funds to States for victim assistance and compensation programs to
			 support victims of crime and those affected by violent crimes;
		Whereas the Victims of Crime Act of 1984 enables
			 approximately 4,400 community-based public and private programs to offer
			 services to victims of crime, including crisis intervention, counseling,
			 guidance, legal advocacy, and transportation shelters;
		Whereas the Victims of Crime Act of 1984 provides
			 assistance and monetary support to over 4,000,000 victims of crime each
			 year;
		Whereas the Crime Victims Fund established under the
			 Victims of Crime Act of 1984 provides direct services to victims of sexual
			 assault, domestic violence, child abuse, survivors of homicide victims, elderly
			 victims of abuse or neglect, victims of drunk drivers, and other such
			 crimes;
		Whereas in 2008, with financial support from the Victims
			 of Crime Act of 1984, State crime victim compensation programs paid a total of
			 $432,000,000 to 151,643 victims of violent crime;
		Whereas since the establishment of the Crime Victims Fund
			 in 1984, non-taxpayer offender-generated funds deposited into the Crime Victims
			 Fund have been used to provide almost $7,500,000,000 to State crime victim
			 assistance programs and State crime victim compensation programs;
		Whereas the Victims of Crime Act of 1984 also supports
			 services to victims of Federal crimes, by providing funds for victims and
			 witness coordinators in United States Attorneys' offices, Federal Bureau of
			 Investigation victim-assistance specialists, and the Federal Victim
			 Notification System; and
		Whereas the Victims of Crime Act of 1984 also supports
			 important improvements in the victim services field through grants for training
			 and technical assistance and evidence-based demonstration projects: Now,
			 therefore, be it
		
	
		That the Senate recognizes—
			(1)the 25th
			 anniversary of the enactment of the Victims of Crime Act of 1984 (42 U.S.C.
			 10601 et seq.); and
			(2)the substantial
			 contributions to the Crime Victims Fund made through the criminal prosecutions
			 conducted by United States Attorneys' offices and other components of the
			 Department of Justice.
			
